COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      John Moore Services, Inc. and John Moore Renovation, LLC v. The
                          Better Business Bureau of Metropolitan Houston Inc.

Appellate case number:    01-14-00906-CV

Trial court case number: 2012-35162

Trial court:              269th District Court of Harris County

       This case has been referred to mediation, along with a parallel related proceeding,
No. 01-14-00687-CV, which was submitted on March 31, 2015. In the interest of judicial
economy, the parties are hereby advised that motions to extend time to file briefs in this
proceeding (No. 01-14-00906-CV) will be disfavored and will be granted only in the event of
extraordinary circumstances. See Tex. R. App. P. 38.6(d). The reporter’s record was filed on
March 19, 2015, making appellants’ brief due April 20, 2015. Tex. R. App. P. 38.6(a)(2).
Assuming the appellants’ brief is timely filed, the appellee’s brief will be due no later May 20,
2015. Tex. R. App. P. 38.6(b). A reply brief, if any, will be due no later than June 9, 2015. Tex.
R. App. P. 38.6(c). As such, this appeal can be set for submission by June 2015. Should oral
argument be granted by the court, counsel are advised that any such argument is tentatively
scheduled for June 30, 2015. The parties remain free to file their briefs earlier than the deadlines
imposed by the Rules of Appellate Procedure, and in light of the court’s efforts to streamline its
consideration of these related appeals, that would be greatly appreciated by the court. See also
Tex. R. App. P. 38.6(d).

        Appellants are ordered to immediately supplement the clerk’s record with any filings
relevant to deadlines concerning the joinder of parties and the filing of amended pleadings. Tex.
R. App. P. 34.5(c). They should also supplement the record with notices of submission, if any,
for their motion to consolidate. All parties are ordered to review the appellate record now and
supplement it as they may deem necessary, to avoid delay in the briefing schedule. Absent
extraordinary circumstances, supplementation of the appellate record will not be considered good
cause to alter the briefing schedule.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court

Date: April 1, 2015